Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott McMillan of Weaver Austin Villeneuve & Sampson LLP on September 2, 2021.

The application has been amended as follows: 
Claim 1 (Currently Amended) A display assembly system comprising:
	a pick-up head having an adhesive element disposed on a transparent surface, wherein:
an adhesiveness of the adhesive element is sufficient to enable the adhesive element to adhere to a light-emitting structure to pick the light-emitting structure from a fabrication substrate and place the light-emitting structure onto a backplane; and
the adhesive element is at least partially transparent;

		a touchdown sensor coupled with the pick-up tool and pick-up head and configured to sense a force applied to the pick-up head in an upward direction, substantially perpendicular to the transparent surface of the pick-up head, wherein the touchdown sensor comprises a plurality of sensors that enable the touchdown sensor to determine an angular force applied to the pick-up head.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest a display assembly system and method of display assembly where the touchdown sensor comprises a plurality of sensors that enable the touchdown sensor to determine an angular force applied to the pick-up head.
Moon et al (US 2018/0277524) discloses a method and an assembly system comprising a pick-up head with a pick up tool having an adhesive element, a pick-up tool coupled with the pick-up head and configured t opposition the pick-up head with 6 degrees of freedom and a touchdown sensor. Moon does not teach or suggest a display assembly system and method of display assembly where the touchdown sensor comprises a plurality of sensors that enable the touchdown sensor to determine an angular force applied to the pick-up head.
Higginson et al (US 2017/0015006) discloses a system and method for transferring a micro device from a carrier substrate where the system comprises a touchdown sensor configured to sense a force applied to a pick-up head in an upward direction, substantially .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        

/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746